McGIVERIN, Justice
(dissenting).
I respectfully dissent from the result reached by the majority.
Probation violation proceedings are initiated like those for parole violations. §§ 908.-11, .1 and .2, The Code.
After arrest for parole violation, Brown was detained in the Audubon County Jail for two weeks without benefit of counsel or initial appearance before a magistrate. Clearly his rights under section 908.2 were violated. Brown was entitled to such an initial appearance within 24 hours after arrest, section 908.2, The Code, Iowa R.Crim.P. 2 and l(2)(c), unless the delay was excused, which it was not.
The statement in the majority opinion of the companion case, State v. Dowell, 297 *103N.W.2d 93, 98 (Iowa 1980), filed today, that “[t]he habeas corpus or postcon-viction remedy may not be meaningful to an accused who does not have counsel,” is not strong enough as applied here. Such remedies have no meaning to an accused in Brown’s situation.
Under the same reasoning as in Chief Justice Reynoldson’s dissent in Dowell, 297 N.W.2d 93, 98, I would reverse the district court ruling on Brown’s postconviction relief application and remand the case with instructions that the postconviction court enter an appropriate order dismissing without prejudice the application for revocation of Brown’s probation in the burglary case. § 663A.7, The Code. The State would be permitted to refile the complaint for revocation of probation based on the same alleged violation, absent motives of deliberate harassment or bad faith delay.
REYNOLDSON, C. J., joins this dissent.